Citation Nr: 1729516	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  06-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a thoracolumbar spine disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and mother



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran performed active military service from November 1999 to April 2000, and from November 2004 to March 2005.  He also performed active duty for training (ACDUTRA) and inactive duty training at various times.  A period of
ACDUTRA from November 1999 to April 2000 became active military service because of disability incurred therein.  Active military service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty during such training.  See 38 C.F.R. § 3.6(a) (2016).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified before a Veterans Law Judge at a March 2010 Travel Board hearing.  A transcript of that hearing has been associated with his claims file.  In March 2013, the Board sent the Veteran a letter informing him that the Veterans Law Judge who had conducted the March 2010 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he did not wish to have another hearing.




FINDING OF FACT

In a March 2017 letter, the Veteran clearly and unambiguously withdrew his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to an initial disability rating in excess of 20 percent for a thoracolumbar spine disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  A withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  A claimant may withdraw a claim for a higher disability rating when he or she expresses satisfaction with the assigned rating, even when less than the maximum, available benefit has been granted.  See AB, 6 Vet. App. at 38.

In a March 2017 letter, the Veteran clearly and unambiguously indicated that the he wished to withdraw the appeal pending before the Board.  In June 2017, the Veteran's representative filed a motion to withdraw appeal, confirming the Veteran's desire to withdraw the appeal pending before the Board.  

Inasmuch as the Veteran has withdrawn his appeal regarding the issues of entitlement to an initial disability rating in excess of 20 percent for a thoracolumbar spine disorder, and entitlement to TDIU, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


